Undercofler, Justice.
This appeal is from an order finding the appellant in contempt for failure to pay a temporary alimony award. The temporary alimony award was entered on January 20, 1970, and directed the payment of $400 per month beginning February 3, 1970. On April 16, 1970, a final judgment awarding permanent alimony was entered. On May 5, 1970, the trial judge set aside the final judgment and ordered the temporary order of January 20, 1970, be maintained in force. On September 16, 1970, the trial judge found that the appellant was $1,600 in arrears under the order of January 20, 1970, and held him in contempt. Thereafter this court reversed the trial judge’s order of May 5, 1970, and reinstated the permanent alimony judgment. Hicks v. Hicks, 226 Ga. 798 (177 SE2d 690). Held:
On September 16, 1970, the trial judge found that the appellant was in arrears in the payment of temporary alimony in the amount of $1,600. Obviously, this was for failure to make payments in the previous four months, namely, the payments due June 3, 1970, through September 3, 1970. Under the decision of this court in Hicks v. Hicks, supra, the permanent alimony award entered on April 16, 1970, was valid and should not have set aside. The permanent alimony award superseded the temporary award. Osborne v. Osborne, 146 Ga. 344 (91 SE 61); Meeks v. Meeks, 209 Ga. 588 (4) (74 SE2d 861).
Consequently, the appellant does not owe temporary alimony for the months of June through September and it was error to hold him in contempt for its nonpayment.

Judgment reversed.


All the Justices concur.